Judgment unanimously affirmed, without costs of this appeal to any party. Memorandum: Our affirmance is predicated upon the ground that, in determining the sufficiency of the petition for establishment of the water district, the Town Board was entitled to determine the status of signers as owners of property on the basis of the latest completed assessment roll of the town. (Town Law § 191; Matter of Floyd-Jones v. Town Bd., 249 N. Y. 398, 401.) That assessment roll, which is in evidence, sustains the board’s determination that the petition was signed by owners of the required assessed valuation of taxable real property in the water district. We do not approve the view expressed by the court below that petitioners are not “interested persons ” who may maintain this proceeding under subdivision 2 of section 195 of the Town Law. As owners as tenants by the entirety of property which is within the proposed water district they have standing to review the deter-*549ruination of the Town Board establishing that district. We also disagree with the conclusion of the lower court that review under this proceeding cannot extend to the board’s determination as to the sufficiency of the petition for establishment of the district. The proceeding was commenced within 30 days after the final determination establishing the district and brings up for review the preliminary order by which jurisdiction to make the final order was obtained. (Matter of Ramsay v. Town Bd. of Hempstead, 241 App. Div. 83.) (Appeal from judgment of Cayuga Trial Term, dismissing the petition.) Present — Williams, P. J., Goldman, Henry and Del Vecehio, JJ.